DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 01/15/2021 from which Claims 1-15 are pending of which Claims 8-15 are withdrawn, and from the claims considered, Claims 1-7, Claims 1-7 are amended.  .  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 01/15/2021.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0369722, Soria et al. hereinafter “Soria” in view of U.S. 2008/0032072, Taniuchi hereinafter “Taniuchi” further in view of U.S. 2009/0047597, Felder et al. (hereinafter “Felder”).  
Regarding Claims 1 and 6-7, Soria discloses in the entire document particularly in the abstract and at ¶s 0012-0017, 0022. 0026 and Figs. 1-2, Soria discloses an electrostatic printing apparatus comprising a photoconductive member and an intermediate transfer member comprising a support portion and a silicone outer release layer ¶ and Figure 2). A curable first primer is on the substrate; b) a curable second primer is on the substrate; c) a curable silicone release formulation is on the curable first and second primers; and the first primer, the second primer and the release formulation are cured {reading on cured outer release layer}.  From ¶ 0026 the silicone release layer can comprises a vinyl silicone oil and a silicon hydride crosslinker.  The silicone release layer may also comprise at least one of: a catalyst comprising platinum, for example a Karstedt type catalyst or a Pt(O) complex {reading on Claim 6 and alkene groups linked to the silicone chain and silicone hydride crosslinker and cure catalyst for Claim 7} with vinylsiloxane ligands; an inhibitor, for example an acetylenic alcohol, tetramethyltetravinylcyclotetrasiloxane or tetramethyldivinyldisiloxane; and a filler, for example amorphous silica or carbon black.  Such components are a vinyl terminated polydimethyl siloxane a vinyl content of 0.14 mmol/g (available from Hanse Chemie, Charlottenburger Strasse 9, 21502 Geesthacht, Germany) {reading on alkene groups linked to the silicone chain}; a vinyl terminated with in-chain vinyl functionality polydimethyl siloxane, for example Polymer XPRV 5000 having a viscosity at 25° C. of 3000 mPa·S, and a vinyl content of 0.4 mmol/g (available from Hanse Chemie); a silicone polymer containing silicon-hydride groups {reading on silicone hydride}, for example Crosslinker 210 with a SiH content of 4.2 mmol/g ( available from Hanse Chemie); a divinyl tetramethyl disiloxane-platinum(O) complex, for example Catalyst 
However Soria does not expressly disclose a surfactant in the release layer.  
Taniuchi discloses the abstract, Figs, 1 and 4a-4c and at ¶s 0036-0049, 0067, and 0102 a method of forming an image, which allows a high quality image to be formed on an intermediate transfer body including a surface layer with an ink-repelling property, and then to be transferred at a high transfer rate, and provides an image forming apparatus therefor.  An ink image is formed on the intermediate transfer body, on the surface of which an oil and a water-soluble surfactant having surface tension in a range between more than 0 times and not more than 1.1 times of that of the oil are present.  Subsequently, the formed ink image is transferred to a recording medium.  The intermediate transfer body 1 is provided with an ink image formed thereon by the ink-jet recording head 5, and contacts the recording medium 9 to transfer the ink image thereto.  For this reason, the surface layer thereof is preferably made of an elastic material.  The increase in the transfer rate of the ink image is important for the steady achievement of a high quality image.  The transfer rate of the ink image depends on the physical properties of the intermediate transfer body surface, the ink and the recording media.  The repelling property of the intermediate transfer body 1 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction and carbon black, as afore-described, where from Taniuchi for a release layer with a silicone oil included a water-soluble surfactant such as silicone surfactants are included motivated to have surface tension in a range between more than 0 times and not more than 1.1 times of that of the silicone oil so that the surface tension of the water-soluble surfactant is smaller than that of the silicone oil, the water-soluble surfactant well bonds with the silicone oil so that the water-soluble surfactant and the silicone oil coexist on the surface layer for ink repellency produced by the surfactant and the release effect produced by the oil for high transfer rate effect as for Claims 1 and 6-7.  Such a combination of Soria and Taniuchi has a reasonable expectation of success with the inclusion of silicone oil and silicone surfactants because both Soria and Taniuchi have silicone layers for the release layer for the intermediate transfer member for high transfer rate.   
However Soria in view Taniuchi does not expressly disclose that the silicone surfactant is trisiloxane.  
Felder discloses at ¶s 0010, 0018-0019, 0070, 0081, 0085, and 0097, a donor element useful in an assemblage for imaging by exposure to radiation. In one embodiment, the invention provides a donor element for use in a radiation-induced thermal transfer process comprising: a substrate; a transfer-assist layer 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, cure catalyst for addition reaction and carbon black and a silicone surfactant, as afore-described, where from Felder to have as the silicone surfactant or with the silicone surfactant polyether modified trisiloxane surfactant motivated to have improved wettability on the surface of the coating with a reasonable expectation of success in that the polyether modified trisiloxane can be used like a silicone surfactant.  Furthermore the combination of Felder with Soria as modified has a reasonable expectation of success because the silicone surfactant of modified Soria from Taniuchi is for surface tension properties and the wettability of the release layer on the underlying layers and the surface of the release layer itself would impact the surface tension of both and for the latter for improved transferability as for the intermediate transfer member of Claims 1 and 6-7.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Taniuchi further in view of Felder and further in view of U.S. 6,551,716, Landa et al. (hereinafter “Landa”).  
For Claim 2, Soria in view of Taniuchi further in view of Felder is applied as to Claim 1, however Soria as modified does not expressly disclose the amount of carbon black in the release layer.      
Landa is directed to intermediate transfer members or blankets with silicone release coatings as is Soria as modified as discloses in the title, abstract and at Col. 1 lines 15-19; and Col. 3 lines 25-34 and Col. 6 lines 4-9.  The intermediate transfer member has a silicone release coating on the blanket body portion of the member.   Optionally, the conforming layer and/or the release layer 5 are made somewhat conductive by the addition of carbon black or between 1 % and 10% of anti-static compounds.  The amount of carbon black at 1 to 10% of the silicone release layer reads on the range of pending claim 2 as at least about 1.5 wt.% of carbon black.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction carbon black and a silicone surfactant such as silicone surfactant polyether modified trisiloxane surfactant, as afore-described in Claim 1, where from Landa the carbon black is in a percent from 1 to 10 motivated to have an antistatic effect on the release layer as for Claim 2.  Furthermore the combination of Landa with Soria as modified has a reasonable expectation of success because Soria as modified as a release layer already has carbon black and Landa also disclosing a .   
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Taniuchi further in view of Felder and further in view of U.S. 2006/0128852, Coyle et al. (hereinafter “Coyle”) evidenced by US 2007/0118998, (hereinafter “Barnabas”) further evidenced by US 20060257637, Pereira et al. (hereinafter “Pereira”)  
For Claims 3-5, Soria in view of Taniuchi further in view of Felder is applied as to Claim 1, however Soria as modified does not expressly that the polyether modified trisiloxane surfactant is has a particular HLB or comprises polyalkyleneoxide modified heptamethyltrisiloxane or has a structure of formula (II) of Claim 5.        
Coyle discloses in the abstract and at ¶ 0027 that for curable compositions mold release performance have been achieved by inclusion in the curable coating composition of a relatively small amount, in one embodiment from about 0.01 to about 5 percent by weight, in another embodiment from about 0.1 to about 1 percent by weight, and in yet another embodiment from about 0.1 to about 0.5 percent by weight of the curable composition, of a silicone-containing surfactant. Because silicone-containing surfactants are highly effective at low concentrations relative to the concentrations needed with conventional mold release agents, the silicone-containing surfactants typically do not negatively affect the physical properties of the cured films as do conventional mold release agents at higher concentrations.  Silicone-containing surfactants are widely available commercially and typically comprise compositions comprising 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Soria as modified an intermediate transfer member with an outer cured release layer with a silicone vinyl oil with a silicone hydride crosslinker, and cure catalyst for addition reaction carbon black and a silicone surfactant such as silicone surfactant polyether modified trisiloxane surfactant, as afore-described in Claim 1, where from Coyle the polyether modified trisiloxane of Soria as modified is Silwet 77 or has Silwet 77 combined with the polyether modified trisiloxane having similar purpose of surfactants for release coatings where Silwet 77 is a mixture of 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether with an HLB in the range from 1-15 motivated to have improved release performance is the coating of the release layer of Soria as modified without negatively affecting the physical properties of .   
Response to Arguments
Applicants’ amendments and accompanying arguments filed 1/15/2021 with respect to the previous rejection(s) of claim(s) 1-7 under 35 U.S.C. 112 (a) and (b) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However Applicant's arguments filed regarding the rejections of Claims 1-7 under 35 U.S.C. 103 have been fully considered but they are not persuasive.    
Applicants traversed the rejection of the pending Claims 1-7 under 35 U.S.C. 103 in regards to the cited references of Soria in view of Taniuchi further in view of Felder arguing that independent claim 1 is patentable over the cited references because the cited references do not render obvious each and every element recited in independent claim, because the references at least do not render obvious "the intermediate transfer member comprising a cured outer release layer comprising a silicone polymer matrix, carbon black and a trisiloxane surfactant" as recited inter alia in claim 1.  For this argument Applicants submit that: a) Taniuchi does not describe a cured outer release layer comprising inter alia a trisiloxane surfactant as recited in claim 1; b) Taniuchi does not describe a surfactant of any kind that is cured into the outer release layer as recited in claim 1; c) Taniuchi teaches an oil and water-soluble surfactant combination that bleeds out on the surface layer of Taniuchi's intermediate transfer body, d) Taniuchi teaches away from using surfactants that do not bleed with the oil because it is "important" for the surfactant to bleed onto the surface to reduce the ink-repelling property of the silicone oil that bleeds out on the surface layer, and e) Taniuchi teaches that it is also "important" for the oil to be present on the surface of the intermediate transfer body in order to obtain a high transfer rate.  Applicants cite ¶s 0036-0049 of Taniuchi.  
In response to applicants' argument that Taniuchi does not describe a cured outer release layer comprising inter alia a trisiloxane surfactant as recited in claim 1, the 
Furthermore in response to Applicants argument that the references fail to show certain features of applicants’ invention, it is noted that the features upon which applicant relies (i.e., a surfactant of any kind that is cured into the outer release layer for (b), an oil and water-soluble surfactant combination that does not bleed out on the surface layer for (c) and (d); and no oil present on the surface of the intermediate transfer body in order to obtain a high transfer rate for (e)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants further submit that Taniuchi does not disclose a surfactant that is cured into the outer release layer, but rather a combination of an oil and surfactant that bleed out on the surface layer of Taniuchi's intermediate transfer body.  Applicants contend that Taniuchi teaches that the oil blended with the water-soluble surfactant may be absorbed in the elastic body after the elastic body is molded (see Taniuchi, paragraph [0041]), therefore, Taniuchi does not teach that the surfactant is cured into the outer release layer.  Applicants conclude that even if Felder could be combined with Taniuchi (a point which Applicant does not concede), the combination of Taniuchi and Felder does not render obvious "a cured outer release layer comprising a silicone polymer matrix, carbon black and a trisiloxane surfactant" as recited inter alia in claim 1.  
In response the Examiner notes that the Soria reference was relied upon in the Office Action dated 10/16/2020 (“OA”) for a cured outer release layer (See page 9 of the OA) and Taniuchi was relied upon for the cured outer release layer having a surfactant in a cured silicone rubber (See ¶ 0041) where the elastic body of silicone rubber {i.e. polysiloxane} is vulcanized or cured before molding.  Also as admitted by Applicants with their quote from § 15 above "a cured outer release layer comprising a silicone polymer matrix, carbon black and a trisiloxane surfactant" as recited inter alia in claim 1” (bolding added for emphasis); Applicant’s claims do not require a surfactant that is cured into the outer release layer.  As evident from Applicants quote there is no cured trisiloxane surfactant language so only an intermediate transfer member comprising a cured outer release layer is required that also comprises a trisiloxane surfactant inter alia.  This is not claiming the trisiloxane is cured into the cured outer release layer.  
Furthermore in response to Applicants argument that the references fail to show certain features of applicants’ invention, it is noted that the features upon which applicant relies (i.e., a surfactant that is cured into the outer release layer that does not bleed out) is not recited in the rejected claim(s).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants additionally argue that the Felder reference is in a disparate field of art from electrostatic printing using an intermediate transfer body so a skilled artisan would in no way be led to look to an invention for "color filters, spacers, polarizers, conductive layers, transistors, phosphors and organic electroluminescent materials" (Felder, paragraph [0005]) for chemical compounds useful for an intermediate transfer body for electrostatic printing.  
In response Applicants’ argument does not address as noted in the rejection that the Felder reference is directed to image transferring.  Felder teaches a substrate with an adjacent transfer-assist layer and a transfer layer adjacent to the transfer-assist layer where the transfer-assist layer has a surface such as polyether modified trisiloxane.  
	Furthermore in response to Applicants’ argument that the references fail to show certain features of applicants’ invention, it is noted that the features upon which applicant relies (i.e., an electrostatic printing intermediate transfer member) is not recited in the rejected claim(s) except that a use of the intermediate transfer member is for use in an electrostatic printing process.  However, the recitation in the claims that the intermediate transfer member is “for use in an electrostatic printing process” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here the prior art is Soria in view of Taniuchi further in view of Felder where Soria as modified would be capable of use as an intermediate transfer member like that of Soria.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. ” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Thus a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole.  In this case, the Felder reference deals with transferring an image as do Soria and Taniuchi.  Soria at the abstract and ¶ 0001 describes the invention as in the field of a silicone release layer on a substrate, for an intermediate transfer member of a digital offset printing system based on digital offset color technology, which combines ink-on-paper quality with multi-color printing on a wide range of paper, foil and plastic substrates.  Taniuchi discloses in the abstract and at ¶ 0001 the intermediate transfer member is for forming a high quality image in the field of producing a recorded product and an image forming apparatus and method.  Also U.S. 2013/0337184, also with Soria as an inventor, discloses in the abstract and ¶ 0001 an intermediate transfer member for receiving an ink image from a first surface and transferring it to a second surface as 
Alternatively for the second prong of the test, the pending patent application is concerned with as shown in ¶ 0003 electrostatic printing involving creating a latent electrostatic image applying an imaging material of charged particles and transferring the charged particles in the form of the image to a print substrate from pending U.S. 2019/0033757 involving an intermediate transfer member (ITM) to transfer the charged particles, for example charged ink particles in a carrier liquid, from a photoconductive surface to a print substrate.  The ITM may include a release layer which may absorb 
Applicants further contend that there is no reasonable expectation of success in taking a component from such a disparate field as Felder's would work in the Taniuchi intermediate transfer body.  Applicants submit that the application as filed provides evidence in support of the proposition that there would have been no reasonable expectation of success for substituting Felder's polyether-modified trisiloxane for Taniuchi's water-soluble surfactant.  For as disclosed in the application as filed at paragraph [00145], "The present inventors also tested other surfactants, such as non-ionic sorbitan esters, polyethoxilated sorbitan esters, Brij surfactants and dimethicone surfactants which were not found to provide the improvements shown by a trisiloxane surfactant."  Applicants conclude it would not be reasonable to expect success by treating surfactants as generic such that one surfactant can be easily and successfully substituted by another, and as such, it is submitted that the skilled artisan would not combine the references as suggested by the Office with any reasonable expectation of success.  For at least these reasons, it is submitted that the Office has failed to set forth a prima facie case of obviousness.  
In response the reasonable expectation of success from the combination of Felder with Soria as modified with Taniuchi is because the water-soluble silicone of Soria modified by Taniuchi provides surface tension properties for release and modified repulsion of ink and Felder likewise from ¶ 0100 deals with wettability for low surface energy surfaces.  Also Applicants description in the specification of ineffective surfactants does not indicate ineffectiveness for the water-soluble silicone surfactants.  
Applicants position for Claims 2-7 as dependent from Claim 1 in further modifying Claim 1 and relying on any patentability of Claim 1 itself is acknowledged in that Applicants have not addressed the prior art disclosures regarding these dependent claims.   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787